United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Olathe, KS, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Edward L. Daniel, for the appellant
Office of Solicitor, for the Director

Docket No. 09-1235
Issued: April 13, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 10, 2009 appellant, through her representative, filed a timely appeal of the
decisions of the Office of Workers’ Compensation Programs dated September 15, 2008 and
March 19, 2009. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
review the merits of this case.
ISSUE
The issue is whether appellant has more than 24 percent impairment of her right upper
extremity and 8 percent impairment of her left upper extremity, for which she received schedule
awards.
On appeal, appellant’s representative notes that there is a dispute between the opinion of
appellant’s physician and the Office medical adviser and that therefore appellant should be
referred to an impartial medical examiner to resolve the conflict.

FACTUAL HISTORY
This is the second time this case has been before this Board. The facts and the law as set
forth in the Board’s prior decision are hereby incorporated by reference.1 The relevant facts are
set forth below.
The Office accepted appellant’s claim for right shoulder tendinitis, right shoulder
impingement syndrome and left shoulder impingement syndrome. On August 5, 2002 appellant
underwent an arthroscopy with debridement of joint, debridement of labral tear and subacromial
decompression with distal clavicle excision of the right shoulder. On August 19, 2003 she
underwent an open Bankart repair and anterior glenoid based capsular shift.
On July 18, 2008 appellant filed a claim for a schedule award. In support thereof,
appellant submitted a May 19, 2008 report wherein Dr. John W. Ellis, a Board-certified family
practitioner, diagnosed appellant with bilateral shoulder strain and tendinitis; bilateral shoulder
impingement and rotator cuff syndrome and bilateral brachial plexus impingement. Dr. Ellis
opined that these conditions arose out of appellant’s employment and that appellant had reached
maximum medical improvement in July 2005. He assessed regional impairment due to her
combined injuries to her thumb/fingers, wrist, elbow and shoulder as 24 percent for the right
upper extremity based on 15 percent impairment due to decreased shoulder range of motion
based on the American Medical Association, Guides to the Evaluation of Permanent Impairment
(5th ed. 2001) (“A.M.A., Guides”), 474-79, Figures 16-38 to 462 and 10 percent impairment
based on resection arthroplasty distal clavicle, pursuant to the A.M.A., Guides 506, Table 16-27.
Dr. Ellis then added five percent based on brachial plexus pursuant to page 490, Table 16-14.3
Using the Combined Values Chart he determined that appellant had 28 percent impairment to her
right upper extremity. With regard to the left upper extremity, Dr. Ellis found eight percent
decreased shoulder range of motion based on the A.M.A., Guides 475-79, Figures 16-38 to 46.4
1

Docket No. 06-609 (issued December 27, 2006).

2

In accompanying worksheets, Dr. Ellis noted that in appellant’s right shoulder she had 116 degrees of flexion
for five percent impairment and 41 degrees of extension for one percent impairment or a total impairment of six
percent. A.M.A., Guides 476, Figure 16-40. Dr. Ellis further noted 29 degrees of adduction for one percent
impairment and 101 degrees of abduction for four percent impairment for a total impairment of five percent.
A.M.A., Guides 477, Figure 16-43. Dr. Ellis then noted 18 degrees of internal rotation for four percent impairment
and 81 degrees of external rotation for zero percent impairment for an impairment of four percent. A.M.A., Guides
479, Figure 16-46. Adding the sum of these figures (6 percent plus 5 percent plus 4 percent), Dr. Ellis determined
that appellant had a 15 percent impairment to the right upper extremity based on decreased range of motion.
3

In his accompanying worksheets, Dr. Ellis, in evaluating brachial plexus in appellant’s right upper extremity,
found a Grade 4 impairment due to sensory deficit or pain, A.M.A., Guides 482, Table 16-10 and a Grade 4
impairment due to motor/loss of power deficits, A.M.A., Guides 484, Table 16-11. He then calculated that, pursuant
to the A.M.A., Guides 490, Table 16-14, appellant was entitled to three percent impairment for sensory pain and two
percent impairment for motor loss for a total impairment of five percent for brachial plexus for her right shoulder.
4

In accompanying worksheets, Dr. Ellis found 123 degrees of flexion in appellant’s left shoulder for four percent
impairment and 55 degrees of extension for zero percent impairment. A.M.A., Guides 476, Figure 16-40. Dr. Ellis
further found 47 degrees of adduction for zero percent impairment and 114 degrees of abduction for three percent
impairment. A.M.A., Guides 477, Figure 16-43. Dr. Ellis then noted 41 degrees of internal rotation in the left
shoulder for three percent impairment and 66 degrees of external rotation for one percent impairment. A.M.A.,
Guides 479, Figure 16-46.

2

He then found appellant entitled to two percent impairment based on brachial plexus pursuant to
page 490, Table 16-14 of the A.M.A., Guides.5 Applying the Combined Values Chart, he
determined that appellant had an impairment rating of 10 percent for her left upper extremity.
On August 6, 2008 the Office referred the case to the Office medical adviser to calculate
appellant’s impairment. In a report dated August 17, 2008, the Office medical adviser calculated
appellant’s impairment as 24 percent of the right upper extremity and 8 percent of the left upper
extremity. He noted that the Office had not accepted appellant’s claim for entrapment
neuropathies in the peripheral right and left upper extremities. The Office medical adviser
opined that the evidence does not support that appellant had any condition affecting either upper
extremity except for right and left shoulder impingement syndrome. He found that the right
upper extremity impairment was derived by combining the impairment rating for range of
motion limitation of 15 percent as shown in Dr. Ellis’ report with the 10 percent due to a distal
clavicle excision as discussed on pages 505 and 506 of the A.M.A., Guides. Combining these
two figures using the Combined Values Chart, the Office medical adviser determined that
appellant had 24 percent impairment of her right upper extremity. With regard to the left upper
extremity, he found that Dr. Ellis’ rating of eight percent for decreased shoulder range of motion
was appropriate under the A.M.A., Guides, and represented appellant’s impairment rating for her
left upper extremity.
By decision dated September 15, 2008, the Office issued a schedule award for 24 percent
impairment of the right upper extremity and 8 percent impairment of the left upper extremity.
On December 22, 2008 appellant, through her representative, filed a request for
reconsideration. In support thereof, appellant submitted a December 19, 2008 report wherein
Dr. Ellis indicated that the Office medical adviser did not mention the fact that the total
combined value was 28 percent to the right upper extremity and 10 percent of the left upper
extremity in accordance with the Combined Values Chart of the A.M.A., Guides, pages 604-06.
The Office forwarded this report to the Office medical adviser on February 5, 2009 and
requested that he determine if this report was sufficient to revise the impairment ratings. In a
report dated February 16, 2009, the Office medical adviser found that Dr. Ellis’ findings for a
greater schedule award based on brachial plexus was not substantiated by his examination
findings. He noted, “The only possible finding that may have been the basis of the claimed
‘brachial plexus’ add on was ‘gentle pressure’ on the [left] trapezius and some tingling in the
little and ring fingers.” The Office medical adviser noted that based on normal anatomy, this
reported subjective response to the assessment process was nonphysiologic. He found that
Dr. Ellis provided ratings for brachial plexus weakness, which are not explained in the
examination findings as a consequence of weakness due to permanent damage to the motor
function of the brachial plexus. Moreover, the Office medical adviser noted that when the
resection arthoplasty method is used to offer the impairment rating, the only other factor of
assessment permitted according to section 16.76 of the A.M.A., Guides, is range of motion. He
concluded that appellant was not entitled to an increase in schedule award.

5

Dr. Ellis noted in his worksheet that appellant had a Grade 4 sensory impairment, A.M.A., Guides 482, Table
16-10, and a Grade 4 impairment based on motor loss, A.M.A., Guides 484, Table 16-11. He then calculated that
appellant had two percent impairment based on brachial plexus in the left upper extremity. A.M.A., Guides 490,
Table 16-14.

3

By decision dated March 19, 2009, the Office denied modification of its prior decision.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act6 and its
implementing regulations7 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of schedule members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants, the
Office has adopted the A.M.A., Guides as the uniform standard applicable to all claimants.8 The
A.M.A., Guides has been adopted by the implementing regulations as the appropriate standard
for evaluating schedule losses.9
Section 8123(a) of the Act provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make such an examination.10 Where a case is referred
to an impartial medical specialist for the purpose of resolving a conflict, the opinion of such
specialist, if sufficiently well rationalized and based on a proper factual and medical background,
must be given special weight.11
ANALYSIS
In the instant case, the Office accepted appellant’s claim for right shoulder tendinitis,
right shoulder impingement syndrome and left shoulder impingement syndrome. The Office
issued a schedule award based on 24 percent impairment of appellant’s right upper extremity and
an 8 percent impairment of appellant’s left upper extremity. Appellant contends that she is
entitled to a greater award as Dr. Ellis indicated that she had 28 percent impairment to her right
upper extremity and 10 percent impairment of her upper left extremity.
The Board finds that this case is not in posture for decision due to an unresolved conflict
between Dr. Ellis, appellant’s physician, and the Office medical adviser with regard to the degree
of impairment in appellant’s upper extremities. The Office medical adviser and Dr. Ellis are in
basic agreement concerning appellant’s impairment based on regional impairment but disagree
with regard to whether appellant sustained a peripheral nerve system impairment causally related
to her accepted work injury.

6

5 U.S.C. § 8107.

7

20 C.F.R. § 10.404.

8

Id. at § 10.404(a).

9

Id.

10

5 U.S.C. § 8123(a).

11

Id. See also Raymond A. Fondots, 53 ECAB 637 (2002); Rita Lusignan (Henry Lusignan), 45 ECAB
207 (1993).

4

The Board notes that both physicians found that appellant established an impairment to
her right upper extremity of 24 percent based on regional impairment. The Office medical
adviser, using Dr. Ellis’ calculations, found that appellant had 15 percent impairment of the right
upper extremity based on range of motion limitations. Dr. Ellis noted that in her right shoulder
appellant had 116 degrees of flexion for five percent impairment and 41 degrees of extension for
one percent impairment or a total impairment of six percent.12 He further noted 29 degrees of
adduction for one percent impairment and 101 degrees of abduction for four percent impairment
for a total impairment of five percent.13 Dr. Ellis then noted 18 degrees of internal rotation for
four percent impairment and 81 degrees of external rotation for zero percent impairment for an
impairment of four percent.14 Adding the sum of these figures, he determined that appellant had
15 percent impairment to the right upper extremity based on decreased range of motion. Both
Dr. Ellis and the Office medical adviser also agreed that appellant was entitled to 10 percent
impairment based on her resection arthoplasty distal clavicle.15 Using the Combined Values
Chart, Dr. Ellis and the Office medical adviser found that appellant was entitled to 24 percent
impairment based on loss of range of motion in the right upper extremity.
With regard to range of motion in the left upper extremity, both the Office medical
adviser and Dr. Ellis agree that appellant was entitled to an eight percent impairment rating.
Dr. Ellis applied the A.M.A., Guides when he determined that appellant had 123 degrees of
flexion for four percent impairment and 55 degrees of extension for zero percent impairment.16
He also found that appellant had 47 degrees of adduction for zero percent impairment and 114
degrees of abduction for three percent impairment.17 Dr. Ellis found appellant had 41 percent
internal rotation, which he calculated to be 3 percent impairment.18 However, he improperly
determined that appellant’s 66 degrees of external rotation would equal one percent impairment,
when the A.M.A., Guides, indicate that 66 degrees of external rotation would result in zero
percent impairment. Moreover, in adding the figures for impairment due to internal/external
rotation together, Dr. Ellis incorrectly added his three percent calculation and his one percent
calculation to equal one percent whereas properly adding these figures would yield a total of four
percent. Furthermore, because this Board has determined, based on the proper application of the
A.M.A., Guides, that appellant has zero percent impairment for external rotation, appellant
would be entitled to three percent impairment based on internal rotation and no impairment
based on external rotation. The Office medical adviser did not discuss these specific calculations
and merely agreed with the eight percent determination for loss of range of motion in the left
shoulder. The fact that Dr. Ellis improperly calculated the percentage allowed for external
rotation and the fact that the Office medical adviser did not discuss this error negatively impacts
the probative values of their reports.
12

A.M.A., Guides 476, Figure 16-40.

13

Id. at 477, Figure 16-43.

14

Id. at 479, Figure 16-46.

15

Id. at 506, Table 16-27.

16

Id. at 476, Figure 16-40.

17

Id. at 477, Figure 16-43.

18

Id. at 479, Figure 16-46.

5

With regard to the impairment based on peripheral nerve system impairment, the Board
finds that there is a conflict between the Office medical adviser and Dr. Ellis with regard to
whether appellant is entitled to a schedule award for brachial plexus. Dr. Ellis determined that
appellant was entitled to five percent impairment based on brachial plexus in the right shoulder
and two percent impairment based on brachial plexus in the left shoulder.19 The Office medical
adviser strongly disagrees with a rating for brachial plexus and contends that Dr. Ellis has not
supported his finding that appellant is entitled to an impairment rating for brachial plexus.
Accordingly, the Board finds that the case must be remanded to the Office for an
impartial medical examination to resolve the conflict with regard to degree of impairment to both
upper extremities including a determination as to whether there is any impairment due to brachial
plexus as a result of appellant’s accepted injury, followed by an appropriate de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated March 19, 2009 and September 15, 2008 are set aside and the
case is remanded for further action in accordance with the terms of this decision.
Issued: April 13, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

19

Id. at 490, Table 16-14.; 482, Table 16-10; 484, Table 16-11.

6

